                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division
ALTERIK JAMES BAKER,

       Petitioner,

                                                         Civil Action No. 3:17CV657-HEH

MR.BEALE,

       Respondent.
                               MEMORANDUM OPINION
                         (Denying Petitioner's Rule 60(b) Motion)

       Alterik James Baker, a Virginia inmate proceeding pro se, filed this petition for a

writ of habeas corpus under 28 U.S.C. § 2254("§ 2254 Petition," ECF No. 1)'

challenging his convictions oftwo counts ofrape in the Circuit Court ofPrince Edward

County, Virginia("Circuit Court"). By Memorandum Opinion and Order entered on

August 1,2018, the Court denied the § 2254 Petition and dismissed the action. (ECF

Nos. 37, 38.) Baker appealed. (ECF No. 40.) On March 14,2019,the United States

Court of Appeals for the Fourth Circuit dismissed Baker's appeal. (ECF No.47.) On

March 29,2019,Baker filed his Motion for Relief under Federal Rule of Civil Procedure

60(b)(6)("Rule 60(b) Motion," ECF No. 49.)^
       As pertinent here, in his § 2254 Petition, Baker demanded relief upon the

following grounds:




      'The Coiirt corrects the capitalization and spelling in the quotations from Baker's
submissions. The Court employs the pagination assigned to Baker's submissions by the
CM/ECF docketing system.

           Baker submitted another copy of his Rule 60(b) Motion on May 10,2019. (ECF
No. 52.)
Claim 1              The evidence was insufficient to support Petitioner's two
                     convictions ofrape. (ECF No, 1, at 5.)
Claim 3              Petitioner failed to receive the effective assistance of counsel during
                     the trial when:
                    (e)Counsel failed to argue his motion to strike at the end ofthe
                    prosecution's case. {Id. at 4-5.)
Claim 4              Petitioner failed to receive the effective assistance of counsel at the
                    end ofthe guilt phase and after the guilt phase when:
                    (a) Counsel failed to renew his motion to strike at the end ofthe
                     defense's case. {Id. at 5).

       The Court found that Baker had defaulted Claim 1. (ECF No. 37, at 11.) Baker

asserted the ineffective assistance of counsel constituted cause to excuse his default of

Claim 1. {Id.) The Court rejected that contention because Baker could not demonstrate

he was prejudiced by counsel's failure to properly raise and preserve a challenge to the

sufficiency ofthe evidence. {Id. at 13.) Relatedly, the Court concluded that Baker failed

to demonstrate that he was prejudiced by counsel's failure to renew his motion to strike

and dismissed Claims 3(e) and 4(a). {Id.)

       Federal Rule of Civil Procedure 60(b)allows a court to "relieve a party ... from a

finaljudgment, order, or proceeding." Fed. R. Civ. P. 60(b). It is an extraordinary

remedy requiring a showing of exceptional circumstances. Mayfield v. Nat'I Ass'nfor

Stock Car Auto Racing, Inc., 61A F.3d 369, 378(4th Cir. 2012){citing Ackermann v.

United States, 340 U.S. 193,202(1950)). The party seeking relief under Rule 60(b)

"must make a threshold showing oftimeliness,'a meritorious claim or defense,' and lack

of unfair prejudice to the opposing party ...." Coleman v. Jabe,633 F. App'x 119, 120

(4th Cir. 2016)(quoting Aikens v. Ingram,652 F.3d 496, 501 (4th Cir. 2011)). A party

must also demonstrate "exceptional circumstances." Dowell v. State Farm Fire & Cas.

Auto. Ins. Co.,993 F.2d 46,48(4th Cir. 1993)(quoting Werner v. Carbo,731 F.2d 204,
                                              2
207(4th Cir. 1984)). After a party satisfies this threshold showing,"he [or she] then

must satisfy one ofthe six specific sections of Rule 60(b)." Id.(quoting Werner, 731

F.2d at 207).

       Here, Baker seeks relief under Rule 60(b)(6), hence, under Federal Rule of Civil

Procedure 60(c)(1), he was required to file his motion within a reasonable time after the

entry ofthe August 1, 2018 Memorandum Opinion and Order. Fed. R. Civ. P. 60(c)(1)

("A motion under Rule 60(b) must be made within a reasonable time—and for reasons

(1),(2), and(3)no more than a year after the entry ofthejudgment or order or the date of

the proceeding."). Baker's Rule 60(b)(6) Motion, filed more than six months after the

entry ofthe challenged judgment, was not filed in a reasonable time. See McLawhorn v.

John W. Daniel & Co., Inc., 924 F.2d 535, 538(4th Cir. 1991)("We have held on several

occasions that a Rule 60(b) motion is not timely brought when it is made three to four

months after the originaljudgment and no valid reason is given for the delay."(citing

Cent. Operating Co. v. Util. Workers ofAm.,491 F.2d 245 (4th Cir. 1974); Consol.

Masonry & Fireproqfing, Inc. v. Wagman Constr. Corp., 383 F.2d 249(4th Cir. 1967))).

Moreover, for the reasons set forth in the August 1,2018 Memorandum Opinion, Baker

fails to demonstrate he has a meritorious claim. Accordingly, Baker's Rule 60(b) Motion

(ECF Nos. 49, 52)will be denied. The Court will deny a certificate of appealability.

       An appropriate Order will accompany this Memorandum Opinion.
                                                           M
                                   HENRY E. HUDSON
Date:                              SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
